Citation Nr: 0312879	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an irritable bowel 
syndrome as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claim for service connection for an irritable bowel syndrome 
as secondary to a service-connected disability.  The veteran 
perfected a timely appeal of this determination.

A review of the record reflects that in January 2000, the 
veteran filed a notice of disagreement (NOD) with a December 
1999 rating decision that specifically contested, in relevant 
part, the effective date assigned for the grant of service 
connection for status post left orchiectomy due to traumatic 
injury and the denial of benefits under 38 C.F.R. § 3.324.  
In a March 2000 rating decision, the RO awarded the veteran a 
10 percent rating for his multiple non-compensable 
disabilities under 38 C.F.R. § 3.324.  See, e.g., AB v. 
Brown, 6 Vet. App. 35 (1993).  In October 2000, the veteran 
filed a NOD with a July 2000 rating decision that 
specifically contested the denial of service connection for 
an irritable bowel syndrome and for a prostate condition.  
Thereafter, the RO furnished the veteran statements of the 
case (SOC) and a supplemental SOC that addressed the 
effective date claim (June 2000 SOC and November 2001 
supplemental SOC), and the claims for service connection for 
an irritable bowel syndrome and a prostate condition, each 
claimed as secondary to a service-connected disability 
(September 2002 SOC). 

In July 2000, the veteran submitted a VA Form 9 (formal 
Substantive Appeal), wherein he checked the box documenting 
that he wanted to appeal all of the issues listed on the SOC 
and any supplemental SOC that his local VA Office had sent 
him.  At that time the veteran filed the July 2000 VA Form 9, 
the only SOC that the RO had sent to veteran was the one 
dated in June 2000.  However, when the veteran subsequently 
submitted a VA Form 9 (formal Substantive Appeal) in November 
2002, he checked the box documenting that he had read the SOC 
and any supplemental SOC he had received, and that he was 
only appealing the issue of service connection for an 
irritable bowel syndrome.  At the time the veteran filed the 
November 2002 VA Form 9, he had received the June 2000 SOC, 
the November 2001 supplemental SOC, and the September 2002 
SOC.  See 38 C.F.R. § 20.202 (2002) ("If the [SOC] and any 
prior supplemental [SOC] addresses several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed").  As such, the 
veteran specifically identified and thus limited his appeal 
to the issue of service connection for an irritable bowel 
syndrome as secondary to a service-connected disability.  See 
generally Ledford v. West, 136 F.3d 776, 779-80 (Fed. Cir. 
1998).  

In February 2003, the veteran and his representative appeared 
for a personal hearing before the undersigned Veterans Law 
Judge (formerly referred to as a Member of the Board) at the 
Regional Office in Roanoke, Virginia.

The issue of entitlement to an effective date earlier than 
August 31, 1999, for an award of special monthly compensation 
will be addressed in the remand portion of this decision.


FINDING OF FACT

The record includes uncontradicted medical opinion evidence 
indicating that irritable bowel syndrome was caused or 
aggravated by the veteran's service connected left 
orchiectomy due to traumatic injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, an 
irritable bowel syndrome is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

A review of the record on appeal shows that, in view of the 
decision below, that VA has met its two-part duty to notify 
the veteran of the evidence and information necessary to 
substantiate his claim and to notify him of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of this issue and because VA has provided the 
veteran with the requisite VCAA notice, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Merits

As to the merits of the claim, the veteran contends that his 
current irritable bowel syndrome was brought about by the 
same traumatic injury that led to his service connected left 
orchiectomy.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (2002).  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

Next, the Board notes that it has a responsibility to weigh 
the evidence, including the medical evidence, and to 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, the Board is mindful that it cannot 
make its own independent medical determinations, and that it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans, supra; Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With the above criteria in mind, the record on appeal shows 
that the RO, in December 1999, granted service connection for 
a left orchiectomy due to traumatic injury.  (See RO decision 
dated in December 1999).  The record on appeal also contains 
three medical opinions, two from private physicians and one 
from a VA physician, that provide the veteran with a current 
diagnosis of irritable bowel syndrome and indicate that the 
irritable bowel syndrome is either proximately due to or the 
result of service-connected left orchiectomy due to traumatic 
injury, or that the service-connected status post left 
orchiectomy due to traumatic injury aggravated the veteran's 
irritable bowel syndrome.  See Allen v. Brown, supra.  (See 
January 2000 letter from David A. Johnson, M.D.; September 
2000 letter from Aurelius W. Bantley, M.D.; and January 2002 
statement from a medical resident at the Richmond VA medical 
center (VAMC)).

Specifically, in a January 2000 letter, Dr. Johnson wrote 
that 

[t]his letter serves to confirm that [the 
veteran] is being followed . . . for 
irritable bowel syndrome.  [The veteran] 
relates the onset of symptoms to an 
injury that was incurred in the Korean 
War, at which time he had testicular 
trauma.  He has had periodic spasm on a 
fairly regular basis in the groin area 
and these seem to correlate with his 
abdominal spasms and have been 
problematic over the last 30 years.  His 
symptoms of colon dysmotility are 
diarrhea and constipation.  Clearly, 
spastic conditions of irritable bowel can 
be precipitated by stress and other 
spastic pain syndromes that I think may 
be playing a role in his symptom complex.

Thereafter, in a September 2000 letter, Dr. Bantley wrote 
that the veteran 

 . . . has been followed in this office 
for at least 10 years.  He has a history 
of irritable bowel syndrome manifest as 
recurring abdominal pain with diarrhea 
and constipation on a chronic basis.  
[The veteran] relates the onset of these 
symptoms to an injury in the Korean War 
at which time he had testicular trauma.  
He was apparently on a large dose of 
antibiotics for an extended period of 
time and relates the onset of symptoms 
following the injury and treatment.  He 
has continued to have problems 
intermittently over the years which are 
treated symptomatically.  It appears that 
the [the veteran's] gastrointestinal 
problems are directly in correlation to 
his injuries during the Korean War as can 
various stressful situations contribute 
to this illness.

It is my conclusion that this illness is 
service connected related to the [the 
veteran's] injury during the Korean War . 
. .

Subsequently, in January 2002, a medical resident from the 
Richmond VAMC wrote that they have followed the veteran at 
the gastroenterology clinic since 2000, the veteran had 
irritable bowel syndrome that caused diarrhea and cramping, 
and 

[a]s other physicians have noted, [the 
veteran's] symptoms first started 
following a wartime injury while in the 
service during the Korean war.  To date, 
[the veteran] continues to experience 
gastrointestinal symptoms related to 
irritable bowel syndrome which started 
during his time in the service. 

These opinions, despite the veteran undergoing VA 
genitourinary examinations in October 1999 and March 2002, 
stand uncontradicted by any other evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Under such 
circumstances, and resolving all reasonable doubt in favor of 
the veteran, the Board concludes that the evidence supports a 
grant of service connection for irritable bowel syndrome.  
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Allen v. 
Brown, 7 Vet. App. 439 (1994); 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2002).  


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

The Board notes that in a December 1999 rating action, the RO 
granted the veteran's claim of entitlement to special monthly 
compensation (SMC), effective from August 31, 1999.  In a 
statement, dated in January 2000, the veteran disagreed with 
the effective date assigned for this benefit and argued that 
the award for this benefit should be retroactive to 1990, the 
year of the surgical removal of his left testicle.  In a 
March 2000 rating decision, the RO determined that the 
veteran was not entitled to an earlier effective date for the 
award of SMC.  In a statement received by the RO in May 2000, 
the veteran again presented argument that indicates the 
veteran's claim of an effective date retroactive to 1990.  
Thus, the Board accepts the May 2000 statement as timely 
notice of disagreement contesting the effective date assigned 
for the award of SMC.  However, the Board observes that upon 
a review of the evidence of record, there is no evidence 
showing that the RO has issued a SOC with respect to the 
veteran's claim for earlier effective date for the award of 
SMC.  Accordingly, that issue is remanded to the RO for the 
issuance of an SOC and such further development as may be 
necessary.

The remanding of this issue (i.e., entitlement an effective 
date earlier than August 31, 1999, for the award of special 
monthly compensation) must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1994).  Thus, the RO should return this matter to 
the Board only if the veteran completes an appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should prepare and furnish the 
veteran and his representative a 
statement of the case that addresses the 
issue of entitlement an effective date 
earlier than August 31, 1999, for an 
award of special monthly compensation on 
account of the anatomical loss of the 
left testicle.  The RO should return this 
issue to the Board only if the veteran 
completes an appeal in full accordance 
with the provisions of 38 U.S.C.A. 
§ 7105.


Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this issue.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

